Order of disposition, Family Court, Bronx County (Harold Lynch, J.), entered on or about January 16, 2003, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed an act which, if committed by an adult, would constitute the crime of possession of an imitation firearm, and placed him with the Office of Children and Family Services for a period of up to 12 months, unanimously affirmed, without costs.
The court properly admitted an item into evidence after the presentment agency adequately established that the item was the one that had been confiscated from appellant. There were reasonable assurances of its identity and substantially unchanged condition based upon the testimony of the school safety agent who had recovered it (see People v Julian, 41 NY2d 340 [1977]). Any deficiencies in the chain of custody went to the weight and not the admissibility of the evidence (see People v White, 40 NY2d 797, 799-800 [1976]). The changes in the item’s condition were insignificant and readily explained by the evidence.
The evidence was legally sufficient to establish that, at the time it was in appellant’s possession, the item “substantially duplicate [d] * * * an actual firearm” (Administrative Code of *711City of NY § 10-131 [g] [1]). Concur — Tom, J.P., Andrias, Saxe and Williams, JJ.